In an action for a declaratory judgment that defendant Crum & Forster Insurance Companies (North River Insurance Company) is the primary insurer of a certain leased vehicle, that defendant appeals from a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated October 28, 1983, which declared that it was “estopped” from denying that it was the primary insurance carrier. H Judgment modified, on the law, by deleting the words “is hereby estopped from denying it”, and by adding after the word “carrier”, the following: “with respect to the accident which occurred on November 16, 1978, involving a vehicle leased by defendant Carlson Equipment Corporation to defendant George W. Walsh Contracting Corporation.” As so modified, judgment affirmed, without costs or disbursements. H Although Special Term properly noted that appellant was the primary insurer, its decretal paragraph inartfully included the words “is hereby es-topped from denying it”, rather than simply declaring the rights between Crum & Forster and the Hartford Insurance Group. We have modified the decretal paragraph accordingly. Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.